DETAILED ACTION
This action is in response to the amendment filed on May 24, 2022. Claims 1-20 are
pending. Claims 1, 6-8, 10, 16, and 20 are amended. Of such, claims 1-9 represent a system, claims 10-15 represent a method, and claims 16-20 represent another method directed to anti-spoofing face ID sensing using two cameras.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 8-12 filed on May 24, 2022, with respect to the rejection(s) of claim(s) 1-20 in view of Tussy, Ja, and Newman have been considered but are not persuasive. 
On pages 10-11, the applicant argues that Tussy fails to teach capturing a near ideal image of the user and a modulated image of the user using different cameras. 
This argument is not persuasive. 
In ¶ 92, Tussy discloses “The one or more cameras 276 may be configured to detect an image using visible light and/or near-infrared light. The cameras 276 may also be configured to utilize image intensification, active illumination, or thermal vision to obtain images in dark environments. The processor 208 may process image data to perform image recognition, such as in the case of, facial detection, item detection, facial recognition, item recognition, or bar/box code reading.” Tussy explicitly states the use of more than one camera. 
In ¶ 202 Tussy further discloses “Alternatively, the user may stay stationary, the multiple cameras may be used, or camera may move without the user moving. Once some form of movement (from a device, camera, lens, or user) has occurred to establish the camera at a second distance, a second image is captured for processing. Movement from the first position to the second position may be straight toward the user. Processing occurs on both images.” and in ¶ 227 Tussy further discloses “when two or more cameras are used creating three dimensional, stereoscopic images, the facial recognition may not be performed at the first, far away frame, but instead the liveness of the person may be validated at the closer in frame only after the movement of the device.” Tussy explains the use of multiple cameras capturing the photos of the user. Tussy also states that the images may be distorted due to barrel distortion (See Tussy, ¶ 24).  
The Applicant’s modulated image is merely a mechanism for establishing dimensionality of a picture, see Applicant’s specification ¶ 49 which discloses “The image modulations may be sensitive to the depth variations of the 3D object 502, and thus may provide depth information for distinguishing a 2D photograph from a 3D object.”) The applicant’s mechanism for establishing dimensionality is analogous with the distance based barrel distortion as disclosed by Tussy in ¶ 24 and further elaborated in ¶ 202 and ¶ 207.
On Page 11, the applicant argues that Tussy fails to teach that a second camera comprises an imaging lens configured to form a modulated image of the object. 
This argument is not persuasive. 
In ¶ 186, Tussy discloses “Typical cameras on a mobile device or any other device include a curved lens. This results in a barrel distortion effect in the resulting images taken by the camera. In some instances, this curvature may not be visible to the human eye, or may only be noticeable at certain focal lengths. The curvature or barrel distortion effect can vary with focal length or distance between the user and the lens.” The barrel distortion effects displayed in the image captured by the device in Tussy’s reference captures the limitation of an imaging lens with a curve to capture a modulated image of an object. 
On page 12, the applicant argues that Tussy fails to teach determining whether the object is a live face based on comparing a near ideal image of the user and a modulated image of the user with the ID data of an authenticated user because the images do not include a modulated image of the object. 
This argument is not persuasive. 
In ¶ 202 discloses “Alternatively, the user may stay stationary, the multiple cameras may be used, or camera may move without the user moving. Once some form of movement (from a device, camera, lens, or user) has occurred to establish the camera at a second distance, a second image is captured for processing. Movement from the first position to the second position may be straight toward the user. Processing occurs on both images.” Multiple images are captured as discussed by Tussy and used for processing the object for authentication. 
On page 12, the applicant argues that Tussy fails to teach “a processing module coupled to the first camera, the second camera, and the computer memory, the processing module configured to: analyze the near ideal image of the object to extract a first set of facial signatures; analyze the modulated image of the object to extract a second set of facial signatures; compare the first set of facial signatures and the second set of facial signatures to the face ID data; and determine whether the object is the live face of the authorized person based on the comparison.” As recited in Claim 1. 
This argument is not persuasive. 
Tussy discloses a processor (see Tussy ¶ 92) , mechanism for analyzing and extracting biometric data (see Tussy ¶ 143) and authenticating the user based on the data (See Tussy ¶ 28). 
For at least the above reasons Applicant’s arguments are not persuasive. 
Claim Rejections - 35 USC § 112
The rejection to claims 1-20 for indefiniteness is withdrawn in light of the amendments to the claims. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 10-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tussy, US Patent Application Publication 2019/0213312, hereinafter referred to as Tussy.
Regarding Claim 1, Tussy discloses:
A security check system using face ID sensing for secure access to an 2electronic platform, the security check system comprising (In the abstract, Tussy discloses “Systems and methods for authenticating a user in an authentication system using a computing device configured to capture authentication biometric identity information”):  3a first camera configured to form a near ideal image of an object , wherein the near ideal image of an object has no or very small distortions or other types of image aberrations (In ¶ 24, Tussy discloses “the first image and the second image are of the user's face. As part of a liveness determination, one of the first image and the second image is distorted due to barrel distortion.”);  4a second camera comprising an imaging lens configured to form a modulated 5image of the object, the modulated image of the object including deviations from the near ideal image 6of the object and image aberrations greater than that of the near ideal image of the object; (In ¶ 15, Tussy discloses “The mobile device may also have multiple cameras (two or more) imaging in a single spectrum or multiple spectrum to provide stereoscopic, three-dimensional images”);  7a computer memory configured to store face ID data of an authorized person, 8wherein the face ID data is generated from (In ¶ 92, Tussy discloses “One or more cameras (still, video, or both) 276 are provided to capture image data for storage in the memory”):  9one or more near ideal images of a live face of the authorized person 10acquired by the first camera during a registration process (In ¶ 72, Tussy discloses “The database 124, stored on mobile device or remote location as shown, may contain facial biometric information and authentication information of users 108 to identify the users 108 to allow access to associated user data based on one or more images or biometric information received from the mobile device”); and 11one or more modulated images of the live face of the authorized person 12acquired by the second camera during the registration process (In ¶ 7, Tussy discloses “The enrollment information (the enrollment biometrics, movement, and other information) may be stored on the mobile device or remote device or both”);  13a processing module coupled to the first camera, the second camera, and the 14computer memory, the processing module configured to (In ¶ 92, Tussy discloses “The processor 208 may process image data to perform image recognition, such as in the case of, facial detection, item detection, facial recognition, item recognition, or bar/box code reading”):  15analyze the near ideal image of the object to extract a first set of facial 16signatures;  17analyze the modulated image of the object to extract a second set of facial 18signatures (In ¶ 143, Tussy discloses “the images may be processed by a facial recognition algorithm on the device and may also be converted to biometric data on the device which is then compared to previously created biometric data for an authorized user”);  19compare the first set of facial signatures and the second set of facial 20signatures to the face ID data; and  21determine whether the object is the live face of the authorized person 22based on the comparison (In ¶ 28, Tussy discloses “during an authentication session, create authentication biometric information captured from the user during the authentication session, compare the authentication biometric information to the root biometric identity information, and perform a liveness determination on the user during the authentication session using the authentication biometric information”).
Regarding Claim 2, Tussy discloses:
The security check system of claim 1, wherein the modulated image of the 2object includes distortions (In ¶ 186, Tussy discloses “Typical cameras on a mobile device or any other device include a curved lens. This results in a barrel distortion effect in the resulting images taken by the camera”).
Regarding Claim 3, Tussy discloses:
The security check system of claim 2, wherein the distortions comprise 2barrel distortions (In ¶ 186, Tussy discloses “Typical cameras on a mobile device or any other device include a curved lens. This results in a barrel distortion effect in the resulting images taken by the camera.”).
Regarding Claim 4, Tussy discloses:
The security check system of claim 2, wherein the distortions include 2 depth information of the object (In ¶ 261, Tussy discloses “In addition to the biometric matching, liveness checks may be included on the device portion of the matching as well as the server portion, as have been described in detail above. For example, additional information such as device movement, skin texture, three-dimensional depth information can be used to help determine that the biometric data being presented to the camera is from a live human being and not a photo, video, or mask spoof”).
Regarding Claim 10, Tussy discloses:
A method of security check using face ID sensing for secure access to an 2electronic platform, the method performed by a security check system including a first camera, a 3second camera, a computer memory, and a processing module, the method comprising (In the abstract Tussy discloses “Systems and methods for authenticating a user in an authentication system using a computing device configured to capture authentication biometric identity information” and in ¶ 15, Tussy further discloses “The mobile device may also have multiple cameras (two or more) imaging in a single spectrum or multiple spectrum to provide stereoscopic, three-dimensional images”):  4storing face ID data of an authorized person in the computer memory, the face ID 5data generated from (In ¶ 72, Tussy discloses “The database 124, stored on mobile device or remote location as shown, may contain facial biometric information and authentication information of users 108 to identify the users 108 to allow access to associated user data based on one or more images or biometric information received from the mobile device”):  6one or more near ideal images of a live face of the authorized person 7acquired by the first camera during a registration process; and  8one or more modulated images of the live face of the authorized person 9acquired by the second camera during the registration process, each of the one or more 10modulated images corresponding to a respective one of the one or more near ideal images (In ¶ 7, Tussy discloses “The enrollment information (the enrollment biometrics, movement, and other information) may be stored on the mobile device or remote device or both”), 37 wherein the second camera comprises an imaging lens configured so that a respective modulated  image deviates from a corresponding near ideal image (In ¶ 186, Tussy discloses “Typical cameras on a mobile device or any other device include a curved lens. This results in a barrel distortion effect in the resulting images taken by the camera”);  13acquiring, using the first camera, a near ideal image of an object wherein the near ideal image of an object has no or very small distortions or other types of image aberrations; (In ¶ 22, Tussy discloses “capturing a first image with an authentication camera”);  14acquiring, using the second camera, a modulated image of the object 15simultaneously with acquiring of the near ideal image wherein the modulated image of the object includes deviations from the near ideal image of the object and image aberrations greater than that of the near ideal image of the object; (In ¶ 22, Tussy discloses “Capturing a second image with the authentication camera, such that the second image is captured when the user is a second distance from the authentication camera”);  16analyzing, using the processing module, the near ideal image of the object to 17extract a first set of facial signatures (In ¶ 143, Tussy discloses “the images may be processed by a facial recognition algorithm on the device and may also be converted to biometric data on the device which is then compared to previously created biometric data for an authorized user.”);  18analyzing, using the processing module, the modulated image of the object to 19extract a second set of facial signatures (In ¶ 143, Tussy discloses “the images may be processed by a facial recognition algorithm on the device and may also be converted to biometric data on the device which is then compared to previously created biometric data for an authorized user”);  20comparing, using the processing module, the first set of facial signatures and the 21second set of facial signatures to the face ID data; and  22determining, using the processing module, whether the object is the live face of 23the authorized person based on the comparison (In ¶ 28, Tussy discloses “during an authentication session, create authentication biometric information captured from the user during the authentication session, compare the authentication biometric information to the root biometric identity information, and perform a liveness determination on the user during the authentication session using the authentication biometric information”).
Regarding Claim 11, Tussy discloses:
The method of claim 10, wherein each of the one or more modulated 2images of the live face of the authorized person and the modulated image of the object includes 3distortions (In ¶ 186, Tussy discloses “Typical cameras on a mobile device or any other device include a curved lens. This results in a barrel distortion effect in the resulting images taken by the camera”).
Regarding Claim 12, Tussy discloses:
The method of claim 11, wherein the distortions comprise barrel 2distortions (In ¶ 7, Tussy discloses “The enrollment images are taken by the camera of the mobile device as the user moves the mobile device to different positions relative to the user's head”).
Regarding Claim 13, Tussy discloses:
The method of claim 11, wherein the distortions contain depth information 2of the live face of the authorized person or the object (In ¶ 261, Tussy discloses “In addition to the biometric matching, liveness checks may be included on the device portion of the matching as well as the server portion, as have been described in detail above. For example, additional information such as device movement, skin texture, three-dimensional depth information can be used to help determine that the biometric data being presented to the camera is from a live human being and not a photo, video, or mask spoof”).
Regarding Claim 14, Tussy discloses:
The method of claim 10, wherein the face ID data includes one or more 2data pairs, each data pair generated from a respective one of the one or more ideal images of the 3live face of the authorized person and a corresponding one of the one or more modulated images 4of the live face of the authorized person (In ¶ 72, Tussy discloses “The database 124, stored on mobile device or remote location as shown, may contain facial biometric information and authentication information of users 108 to identify the users 108 to allow access to associated user data based on one or more images or biometric information received from the mobile device”).
Regarding Claim 15, Tussy discloses:
The method of claim 10, further comprising:  2in response to determining that the object is not the live face of the authorized person, denying access to the electronic platform (In ¶ 128, Tussy discloses “Alternatively, if the credentials provided by the user are not verified, the authentication server may transmit a message to display on the screen of the mobile device 112 indicating that the login attempt failed”); and 38in response to determining that the object is the live face of the authorized person, granting access to the electronic platform  (In ¶ 127, Tussy discloses “if the authentication server 120 verifies that the credentials match the enrollment information, then the server 120 may authenticate the user to allow access to the user's account”).
Regarding Claim 16, Tussy discloses:
A method of security check using face ID sensing for secure access to an 2electronic platform, the method performed by a security check system including a first camera, a 3second camera, a computer memory, and a processing module, the method comprising (In the abstract Tussy discloses “Systems and methods for authenticating a user in an authentication system using a computing device configured to capture authentication biometric identity information” and in ¶ 15, Tussy further discloses “The mobile device may also have multiple cameras (two or more) imaging in a single spectrum or multiple spectrum to provide stereoscopic, three-dimensional images”):  4storing face ID data of an authorized person in the computer memory, the face ID 5data generated from one or more near ideal images of a live face of the authorized person 6acquired by the first camera during a registration process (In ¶ 72, Tussy discloses “The database 124, stored on mobile device or remote location as shown, may contain facial biometric information and authentication information of users 108 to identify the users 108 to allow access to associated user data based on one or more images or biometric information received from the mobile device”);  7acquiring, using the first camera, a near ideal image of an object , wherein the near ideal image of an object has no or very small distortions or other types of image aberrations; (In ¶ 22, Tussy discloses “capturing a first image with an authentication camera”);  8analyzing, using the processing module, the near ideal image of the object to 9extract a first set of facial signatures (In ¶ 143, Tussy discloses “the images may be processed by a facial recognition algorithm on the device and may also be converted to biometric data on the device”);  10determining, using the processing module, whether the first set of facial 11signatures matches with the face ID data by comparing the first set of facial signatures to the face 12ID data (In ¶ 28, Tussy discloses “during an authentication session, create authentication biometric information captured from the user during the authentication session, compare the authentication biometric information to the root biometric identity information, and perform a liveness determination on the user during the authentication session using the authentication biometric information”);  13in response to determining that the first set of facial signatures does not match 14with the face ID data, denying access to the electronic platform (In ¶ 128, Tussy discloses “Alternatively, if the credentials provided by the user are not verified, the authentication server may transmit a message to display on the screen of the mobile device 112 indicating that the login attempt failed”); and  15in response to determining that the first set of facial signatures matches with the 16face ID data:  17digitally modulating, using the processing module, the near ideal image of 18the object to obtain a first modulated image of the object using the processing module (In ¶ 223, Tussy discloses “The distortion algorithm may include such distortions to the image as widening or narrowing the person's face by a predetermined amount, adding or superimposing a predetermined shape at a predetermined position on the user's face. As one example of this, the distortion may be a circle superimposed at 100 pixels above the user's left eye”);  19acquiring, using the second camera, a second modulated image of the 20object, wherein the second camera comprises an imaging lens configured so that the second 21modulated image of the object deviates from the near ideal image of the object and include image aberrations greater than that of the near ideal image of the object; (In ¶ 22, Tussy discloses “Capturing a second image with the authentication camera, such that the second image is captured when the user is a second distance from the authentication camera” in ¶ 224, Tussy further discloses “With the uniquely assigned distortion on the images from the user, the biometric data for that user will be unique to the account or device used by the user. That is, the enrollment biometrics stored on the authentication server or on the mobile device will reflect not only the facial features of the user, but also will reflect the uniquely assigned image distortion”);  22comparing, using the processing module, the first modulated image of the 23object and the second modulated image of the object; and  24determining, using the processing module, whether the object is the live 25face of the authorized person based on the comparison (In ¶ 28, Tussy discloses “during an authentication session, create authentication biometric information captured from the user during the authentication session, compare the authentication biometric information to the root biometric identity information, and perform a liveness determination on the user during the authentication session using the authentication biometric information”).
Regarding Claim 17, Tussy discloses:
The method of claim 16, further comprising:  2in response to determining that the object is not the live face of the authorized person, denying access to the electronic platform (In ¶ 128, Tussy discloses “Alternatively, if the credentials provided by the user are not verified, the authentication server may transmit a message to display on the screen of the mobile device 112 indicating that the login attempt failed”); and39 in response to determining that the object is the live face of the authorized person, granting access to the electronic platform (In ¶ 127, Tussy discloses “if the authentication server 120 verifies that the credentials match the enrollment information, then the server 120 may authenticate the user to allow access to the user's account”).
Regarding Claim 18, Tussy discloses:
The method of claim 16, further comprising:  2in response to determining that the object is not the live face of the authorized person, denying access to the electronic platform; and 39in response to determining that the object is the live face of the authorized person, granting access to the electronic platform (In ¶ 186, Tussy discloses “Typical cameras on a mobile device or any other device include a curved lens. This results in a barrel distortion effect in the resulting images taken by the camera”).
Regarding Claim 19, Tussy discloses:
The method of claim 18, wherein the second camera has a set of distortion 2parameters, and digitally modulating the near ideal image of the object comprises applying the 3set of distortion parameters to the near ideal image of the object (In ¶ 223, Tussy discloses “The distortion algorithm may include such distortions to the image as widening or narrowing the person's face by a predetermined amount, adding or superimposing a predetermined shape at a predetermined position on the user's face. As one example of this, the distortion may be a circle superimposed at 100 pixels above the user's left eye.”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Tussy (US Patent Application Publication 2019/0213312), hereinafter referred to as Tussy, in view of Ja (US Patent Application Publication 2014/0065720 ), hereinafter referred to as Ja.
Regarding Claim 5, Tussy discloses all the elements of the current invention as detailed with respect to claim 1 as referenced above. 
However, Tussy does not explicitly disclose the structure of the second camera. 
Ja discloses wherein the imaging lens of the second camera comprises:  3a transparent slab having a first surface facing the object, and a second surface 4opposite to the first surface; and  5a half-ball lens attached to the second surface of the transparent slab (In ¶ 156, Ja discloses “Sensing slide 226 has reacting side 258 and mounting side 260. Sensing slide 226 is affixed to half-ball prism lens 228 flattened tip 262 with an index matching fluid”).
One of ordinary skill in the art of cryptography would be motivated, before the effective filing date of the claimed invention to utilize Ja’s approach of camera structure as the motivation would be the sensor arrangement enhances fluorescence signal strength by significantly improving the collection efficiency (See Ja ¶ 5).
Regarding Claim 6, Tussy in view of Ja discloses:
Wherein the imaging lens of the 2second camera further comprises an aperture positioned at the second surface of the transparent 3slab, a center of the aperture coinciding with a center of the half-ball lens (In ¶ 101, Ja discloses “By way of a non-limiting example, to collect wide-angle emissions, an ellipsoidal reflector or half-ball prism lens is used instead of high numerical aperture optics. By positioning the fluorescent emission at one of the foci of the ellipsoidal reflector, the SPCE signal is focused at the other focal point upon the photo detector sensors”).
One of ordinary skill in the art of cryptography would be motivated, before the effective filing date of the claimed invention to utilize Ja’s approach of camera structure as the motivation would be the sensor arrangement enhances fluorescence signal strength by significantly improving the collection efficiency (See Ja ¶ 5).
Regarding Claim 7, Tussy in view of Ja discloses:
Wherein the transparent slab has a 2first index of refraction, and the half-ball lens has a second index of refraction that is 3equal to the first index of refraction (In ¶ 136, Ja discloses “While the solid reflector 520 and the sensing disk 530 can be made of the same or different material, it is preferable that the solid reflector 520 and the sensing disk 530 be made of materials with similar or closely matched refractive index, such as glass or optical grade polymeric materials”).
One of ordinary skill in the art of cryptography would be motivated, before the effective filing date of the claimed invention to utilize Ja’s approach of camera structure as the motivation would be the sensor arrangement enhances fluorescence signal strength by significantly improving the collection efficiency (See Ja ¶ 5).
Claims 9-10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tussy (US Patent Application Publication 2019/0213312), hereinafter referred to as Tussy, in view of Newman et al. (US Patent Application Publication 2016/0343107), hereinafter referred to as Newman.
Regarding Claim 8, Tussy discloses all the elements of the current invention as detailed with respect to claim 1 as referenced above. 
However, Tussy does not explicitly disclose the relationship of the field of views of the multiple cameras. 
Newman discloses wherein the first camera has a first 2field of view (FOV), the imaging lens of the second camera has a second FOV greater than the 3first FOV (In ¶ 30, Newman discloses “The fisheye lens produces a wider field of view than the rectilinear wide-angle lens and may cause straight lines in the scene to appear as curved lines in the image in at least a portion of the image”), and the second camera further comprises:  4FOV converter optics positioned in front of the imaging lens and configured so 5that the second camera has a third FOV substantially equal to the first FOV  (In ¶ 42, Newman discloses “The image/video generation module 540 may automatically generate output images or videos relevant to a user or to a particular set of inputs….The output images or videos may have a reduced field of view (e.g., a standard non-spherical field of view) and represent relevant sub-frames to provide an image or video of interest”).
One of ordinary skill in the art of cryptography would be motivated, before the effective filing date of the claimed invention to utilize Newman’s approach of different camera field of view’s as the motivation would be to acquire different frames of an image for image processing and implementing lens distortion analysis (See Newman ¶ 18).
Regarding Claim 9, Tussy in view of Newman discloses:
The security check system of claim 8, wherein the FOV converter optics 2comprises a telescope (In ¶ 46, Newman discloses “the sub-frame may be selected as a re-pointing of the original input image or video frame, a crop of the original input image or video frame, or a zoomed in portion of the original input image or video frame”).
One of ordinary skill in the art of cryptography would be motivated, before the effective filing date of the claimed invention to utilize Newman’s approach of different camera field of view’s as the motivation would be cropping or zooming the content can beneficially obtain an image or video with the subject more suitably framed (See Newman ¶ 5).
Regarding Claim 20, Tussy discloses all the elements of the current invention as detailed with respect to claim 16 as referenced above. 
However, Tussy does not explicitly disclose the relationship of the field of views of the multiple cameras. 
Newman discloses wherein the first camera has a first field of view 2(FOV), the imaging lens of the second camera has a second FOV greater than the first FOV (In ¶ 30, Newman discloses “The fisheye lens produces a wider field of view than the rectilinear wide-angle lens and may cause straight lines in the scene to appear as curved lines in the image in at least a portion of the image”), and  3the second camera further comprises:  4FOV converter optics positioned in front of the imaging lens and configured so 5that the second camera has a third FOV equal to the first FOV (In ¶ 42, Newman discloses “The image/video generation module 540 may automatically generate output images or videos relevant to a user or to a particular set of inputs….The output images or videos may have a reduced field of view (e.g., a standard non-spherical field of view) and represent relevant sub-frames to provide an image or video of interest”).
One of ordinary skill in the art of cryptography would be motivated, before the effective filing date of the claimed invention to utilize Newman’s approach of different camera field of view’s as the motivation would be to acquire different frames of an image for image processing and implementing lens distortion analysis (See Newman ¶ 18).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nikitidis et al. (US Publication 2021/0082136), discloses an imaging processing system to capture human data. 
Perna et al. (US Publication 2016/0012218), discloses a biometric recognition module to allow access to an object.
Su et al. (US Publication 2021/0397817), discloses an anti-counterfeiting face detection method using a multi-lens camera.
Hirano et al (US Publication 2007/0046804), discloses a telescopic method of reducing image distortion. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHADI H KOBROSLI whose telephone number is (571)272-1952. The examiner can normally be reached M-F 9am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHADI H KOBROSLI/Examiner, Art Unit 2492                                                                                                                                                                                                        

/SALEH NAJJAR/Supervisory Patent Examiner, Art Unit 2492